Response to Arguments
Applicant’s amendments filed on 3/8/2022 have been fully considered and are persuasive.  The rejection of Claims 1-16 under 35 U.S.C. 103 have been withdrawn. 

Allowable Subject Matter
1.	Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
             A thorough review of the prior art fails to disclose or render obvious, “wherein said management of the networking resources is carried out by affecting changes at the communication network level of at least one service associated with a software application, wherein said service is a member selected from among a group that consists of network security, storage and cloud computing services, wherein said changes are affected in response to obtaining information retrieved from an application program interface (API) associated with said software application and wherein said obtained information comprises network related control commands, and information that relates to current usage of said software application by users communicating with said software thereby enabling said network element to identify a users experience of users communicating with said software application.” It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Here, the limitations presented in the independent claims, taken together as a whole and as presented, cannot be rejected by the prior art of record without using a level of hindsight reasoning that is impermissible.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J CHEA whose telephone number is (571)272-3951.  The examiner can normally be reached on M-F 8:00 - 4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chea Philip J can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WUJI CHEN/
Examiner, Art Unit 2456
/PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456